Citation Nr: 9911354	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
fracture of the left distal radius.  

2.  Entitlement to a compensable evaluation for status post 
right ankle injury.  

3.  Entitlement to a compensable evaluation for status post 
left ankle injury. 

4.  Entitlement to a compensable evaluation for status post 
right inguinal herniorrhaphy.

5.  Entitlement to a compensable evaluation for status post 
left inguinal herniorrhaphy.


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to October 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran moved to Texas 
and his claim was forwarded to the Board from the Waco RO.

The Board notes that the claims file contains medical records 
and physicians' statements which required translation from 
German into English.  The documents were translated, and the 
veteran's case is now ready for adjudication.  

For consistency and economy, the Board employs the term 
"left forearm disability" to represent the service-
connected status post fracture of the left distal radius.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left forearm disability is not shown to be 
productive of malunion or limitation of motion.  

3.  The veteran's status post right ankle injury was not 
productive of limitation of motion prior to February 12, 
1992.  

4.  For the period from February 12, 1992, the veteran's 
status post right ankle injury is productive of moderate 
limitation of motion. 

5.  The veteran's status post left ankle injury was not 
productive of limitation of motion prior to February 12, 
1992.  

6.  For the period from February 12, 1992, the veteran's 
status post left ankle injury is productive of moderate 
limitation of motion. 

7.  The veteran's status post right inguinal herniorrhaphy is 
manifested by a well-healed scar and groin pain relieved by 
medication; there has been no recurrence of the hernia.  

8.  The veteran's status post left inguinal herniorrhaphy is 
manifested by a well-healed scar and groin pain relieved by 
medication; there has been no recurrence of the hernia.  

9.  The veteran failed without adequate reason to report for 
a scheduled VA examination in November 1997.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left 
forearm disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655(b), 4.7, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5206, 5207, 5212 (1998).

2.  The criteria for a compensable evaluation for status post 
right ankle injury, prior to February 12, 1992, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 
4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 
5271 (1998).

3.  The criteria for a 10 percent evaluation for status post 
right ankle injury, from February 12, 1992, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 
4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 
5271 (1998).
4.  The criteria for a compensable evaluation for status post 
left ankle injury, prior to February 12, 1992, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 
4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 
5271 (1998).

5.  The criteria for a 10 percent evaluation for status post 
left ankle injury, from February 12, 1992, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 
4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 
5271 (1998).

6.  The criteria for a compensable evaluation for status post 
right inguinal herniorrhaphy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 4.7, 4.114, 
Diagnostic Code 7338, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

7.  The criteria for a compensable evaluation for status post 
left inguinal herniorrhaphy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 4.7, 4.114, 
Diagnostic Code 7338, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
veteran's claims for increased evaluations of the 
disabilities at issue are well grounded.

VA generally has a duty to assist the veteran in the 
development of a well-grounded claim.  38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the RO scheduled the 
veteran for a VA examination in November 1997.  


A computer printout contained in the claims folder shows that 
a letter notifying him of that examination was mailed to his 
current address of record in November 1997.  However, the 
veteran did not report for that examination and provided no 
reason for failure to do so.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause, fails to report for such 
examination, if the examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  

In this case, there is no evidence of record explaining the 
circumstances surrounding the veteran's failure to report for 
the November 1997 VA examination.  Furthermore, there is no 
evidence of "good cause" for his failure to report.  
Nonetheless, failure to report for the scheduled examination 
is not necessarily fatal to the veteran's claims as the 
record does contain a post service VA examination.

The veteran is reminded that VA's duty to assist him is not a 
one way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  "In the normal course 
of events, it is the burden of the veteran to keep VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
Board will therefore proceed with adjudication of these 
claims on the merits based upon the evidence currently of 
record.



I.  Entitlement to a compensable evaluation for left forearm 
disability.

Factual Background

The service medical records reflect that the veteran 
fractured his left distal radius in 1985.  

A medical examination report in August 1991 for the purpose 
of a Medical Evaluation Board decision indicated that 
clinical evaluation of the upper extremities was normal.  In 
September 1991, due to unrelated disabilities, the veteran 
was found physically unfit for service.  

VA examination in February 1992 was negative for complaints 
or clinical findings regarding the left distal radius.  The 
examination report did note that the veteran was right-
handed.  

In an April 1992 rating decision, the RO granted service 
connection for left forearm disability, evaluated as 
noncompensably disabling from October 23, 1991.  

Of record are VA and private outpatient treatment records 
dated from 1992 to 1994.  These contain no complaints or 
findings regarding the veteran's left distal radius.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely  related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate. the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

The veteran's left forearm disability is currently evaluated 
as noncompensably disabling analogous to Diagnostic Code 5212 
which contemplates disability evaluations for impairment of 
the radius.  The evidence indicates that the veteran is 
right-handed, therefor his disability of his left forearm is 
evaluated as a disability of a minor extremity.  38 C.F.R. § 
4.69.  Under Diagnostic Code 5212, a 10 percent evaluation is 
warranted for malunion of the ulna of the minor upper 
extremity with bad alignment.  


A 20 percent evaluation is warranted for nonunion of the ulna 
of the minor upper extremity in the lower half, or the upper 
half with false movement but without loss of bone substance 
or deformity.  A 30 percent evaluation requires nonunion in 
the upper half with false movement with a loss of bone 
substance (1 inch or 2.5 cm. or more) and marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5212.

Under Diagnostic Code 5206 for limitation of flexion of the 
forearm, a noncompensable evaluation is assigned for flexion 
limited to 110 degrees.  Flexion limited to 100 degrees 
warrants a 10 percent evaluation; flexion limited to 70 or 90 
degrees warrants a 20 percent evaluation; flexion limited to 
55 degrees warrants a 30 percent evaluation; and flexion 
limited to 45 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207 for limitation of extension of the 
forearm, a 10 percent evaluation is assigned for extension 
limited to 45 or 60 degrees.  Extension limited to 75 or 90 
degrees warrants a 20 percent evaluation; extension limited 
to 100 degrees warrants a 30 percent evaluation; and 
extension limited to 110 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).


Analysis

As noted above, service connection was established for the 
left forearm disability in April 1992; a noncompensable 
evaluation was assigned, effective from October 23, 1991, the 
day following separation from service.  As the veteran takes 
issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the 
disability based on all the evidence of record; it may assign 
separate ratings for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the service medical records show that the 
veteran's upper extremities were clinically evaluated as 
normal at the time of his discharge.  The post-service 
evidence is negative for any findings regarding the left 
distal radius.  Therefore, the Board finds that the necessary 
radial impairment or limitation of motion for a compensable 
evaluation under Diagnostic Code 5206, 5207 or 5212 is not 
shown.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40 and 4.45 is warranted in order to evaluate 
the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, however, there is no evidence of weakened 
movement, excess fatigability, or incoordination of the left 
forearm.

In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to a 
compensable evaluation for left forearm disability.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


II.  Entitlement to compensable 
evaluations for status post right and 
left ankle injuries.

Factual Background

The service medical records show that in September 1990 the 
veteran complained of an injury to the left ankle.  The 
assessment was grade I sprain.  He continued with persistent 
complaints and the assessment in October 1990 was persistent 
sprain.  In May 1991, he injured his right ankle, and the 
assessment was inversion sprain.  Clinical evaluation of the 
lower extremities was normal on Medical Board evaluation in 
August 1991.  A Medical Evaluation Board proceeding that 
month noted a diagnosis of recurrent sprains, right ankle.  

The veteran was afforded a VA examination on February 12, 
1992.  At that time, he complained of ankle pain and stated 
that at present both ankles did not have much strength.  
Rough ground aggravated the condition.  He usually had 
problems with the ankles twice a month.  On physical 
examination, range of motion of the right ankle was 
dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  
Range of motion of the left ankle was dorsiflexion to 5 
degrees and plantar flexion to 30 degrees.  Circumference of 
the mid thigh was 17 1/2 inches on the right and 17 1/4 inches on 
the left.  Circumference of the mid calf was 12 1/4 inches on 
the right and 12 inches on the left.  Both legs were 35 1/2 
inches long.  The veteran had normal gait and posture.  There 
was no gross deformity, heat, redness or tenderness of either 
ankle, and heel and toe walking was normal.  There were no 
neurological deficits.  X-ray of both ankles was normal.  The 
diagnosis was residuals of bilateral ankle injury with mild 
atrophy of the left quadriceps and calf muscles.  

In an April 1992 rating decision, the RO granted service 
connection for status post right and left ankle injuries; 
each evaluated as noncompensably disabling from October 23, 
1991.  

Of record are VA and private outpatient treatment records 
dated from 1992 to 1994.  These records contain no complaints 
or findings regarding either ankle.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate. the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely  related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

The veteran's right and left ankle disabilities are each 
evaluated as noncompensably disabling analogous to Diagnostic 
Code 5271.  Under this code, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle and 
a 20 percent evaluation is assigned when there is marked 
limitation of motion in an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

As noted above, service connection was established for status 
post right and left ankle injuries in April 1992; a 
noncompensable evaluation was assigned for each disability, 
effective from October 23, 1991, the day following separation 
from service.  

As the veteran takes issue with the initial rating assigned 
when service connection was granted, the Board must evaluate 
the disabilities based on all the evidence of record; it may 
assign separate ratings for separate periods of time based on 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When the veteran separated from service, clinical evaluation 
of the lower extremities was normal.  The next relevant 
evidence concerning the ankles was a report of VA examination 
conducted on February 12, 1992.  At that time, the veteran 
complained of ankle pain.  Range of motion of the right ankle 
was dorsiflexion to 10 degrees and plantar flexion to 35 
degrees.  Range of motion of the left ankle was dorsiflexion 
to 5 degrees and plantar flexion to 30 degrees.  The Board 
finds that these findings represent moderate limitation of 
motion of the ankles as required for a 10 percent rating 
under Diagnostic Code 5271.  The evidence does not show 
marked limitation of motion of either ankle.  

In reaching the foregoing determination, the Board has 
considered the provisions of C.F.R. §§ 4.40  and 4.45 as 
pertinent to functional loss of the joint due to pain.  In 
undertaking such analysis, the Board has been attentive for 
indication of loss of functional ability, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board finds it to be noteworthy, as was 
observed above, that the VA examination revealed no 
deformity, heat, redness or tenderness in either ankle.  The 
veteran had a normal gait along with normal heel to toe 
walking.  Given these considerations, the Board is of the 
opinion that the veteran has not shown a basis for functional 
impairment sufficiently disabling as to warrant a rating in 
excess of 10 percent based on 38 C.F.R. §§ 4.40 or 4.45.

Because this conclusion is based on the evidence first found 
on a VA examination on February 12, 1992, the 10 percent 
ratings are assigned effective as of February 12, 1992.  See 
Fenderson, (authorizing separate, "staged" ratings for 
separate periods of time based on facts found).  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for 
compensable evaluations for status post right and left ankle 
injuries, prior to February 12, 1992.  The Board concludes, 
though, that 10 percent evaluations are warranted, effective 
February 12, 1992.  

The Board takes this opportunity to advise the veteran that 
where a veteran fails without adequate reason to respond to 
an order to report for VA reexamination to establish 
entitlement to continued receipt of benefits in a running 
award, payment of benefits will be discontinued after proper 
notice.  38 C.F.R. § 3.655(c).  


III.  Entitlement to compensable 
evaluations for right and left inguinal 
herniorrhaphies.

Factual Background

The service medical records show that the veteran was treated 
for a right groin pull in September 1989.  Thereafter, he had 
continued complaints, but no hernia was found.  The 
assessment was epididymitis and muscle strain.  He then 
reported radiation to the left side.  In March 1990, he 
underwent a right inguinal herniorrhaphy.  A left inguinal 
herniorrhaphy was performed in May 1990.  A Medical 
Evaluation Board proceeding in August 1991 noted the 
veteran's complaints of left inguinal pain which precluded 
him from doing daily activities such as sit-ups and running 
more than half a mile.  

Urology found no etiology of the pain.  He was injected with 
steroids and local anesthesia without resolution.  Physical 
examination revealed bilateral, well-healed herniorrhaphy 
scars without any masses.  There was tenderness on the right 
and left, more marked on the left at the pubic tubercle.  The 
diagnosis was post herniorrhaphy pain syndrome.  

The examiner indicated that the veteran was severely limited 
in his activity by inguinal pain.  A Physical Evaluation 
Board proceeding in September 1991 found the veteran 
physically unfit for service because of left inguinal pain, 
severe.  

On VA examination in February 1992, the veteran complained of 
groin pain.  No hernia was found on physical examination.  

In an April 1992 rating decision, the RO granted service 
connection for status post right and left herniorrhaphies; 
each evaluated as noncompensably disabling from October 23, 
1991.  

Of record are VA and private treatment records dated from 
1992 to 1994.  The records show that the veteran has been 
evaluated on numerous occasions for recurring bilateral groin 
pain.  

In September 1993, he underwent a revision with resection of 
the nerve genito-femoralis on the left.  No recurrent 
inguinal hernia was shown during the procedure.  The pains 
continued to persist and blockages were conducted to identify 
the pain-triggering structures.  The blockages failed to 
identify any pain trigger points of the genito-femoralis and 
the nerve ilio-inguinalis bilaterally.  The veteran was 
prescribed medication for the pain with satisfactory results 
indicated by him.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate. the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely  related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's right and left inguinal herniorrhaphies are 
evaluated as noncompensably disabling under Diagnostic Code 
7338.  Under this code, a noncompensable evaluation is 
warranted for a small, reducible inguinal hernia, for one 
which is without true hernia protrusion, and for any 
preoperative inguinal hernia which is remediable.  

A 10 percent evaluation is appropriate for a recurrent 
postoperative inguinal hernia which is readily reducible and 
well supported by a truss or belt.  A 30 percent evaluation 
is warranted for a small, postoperative recurrent inguinal 
hernia, or unoperated irremediable hernia, not well supported 
by truss, or not readily reducible.  

A 60 percent evaluation is warranted for a large, 
postoperative recurrent inguinal hernia, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

Furthermore, a 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may be evaluated on the basis of any related limitation 
of function of the body part which they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

As noted above, service connection was established for status 
post right and left inguinal herniorrhaphies in April 1992; 
each evaluated as noncompensably disabling from October 23, 
1991, the day following separation from service.  As the 
veteran takes issue with the initial rating assigned when 
service connection was granted, the Board must evaluate the 
disabilities based on all the evidence of record; it may 
assign separate ratings for separate periods of time based on 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evidence in this case shows that despite the veteran's 
repeated complaints of and treatment for groin pain there has 
been no recurrence of the hernia on either side.  As such, a 
10 percent evaluation under Diagnostic Code 7338 is not 
warranted.  

With regard to the postoperative hernia scars, the Board 
notes that the clinical findings do not show that either scar 
is tender, painful, poorly nourished, repeatedly ulcerated, 
or productive of limitation on part affected such that a 
compensable rating would be warranted under Diagnostic Code 
7803, 7804, or 7805. 

As the Board concludes that the preponderance of the evidence 
is against the veteran's claims for compensable ratings for 
status post right and left inguinal herniorrhaphies, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

As to all the disabilities at issue, the Board notes that 
they have not rendered the veteran's disability picture 
unusual or exceptional in nature.  None of the disabilities 
have markedly interfered with employment or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  No basis has been presented 
upon which to predicate referral of the case to the Director 
of the VA Compensation and Pension Service for consideration 
of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable evaluation for status post 
fracture of the left distal radius is denied.

Entitlement to a compensable evaluation for status post right 
ankle injury, prior to February 12, 1992, is denied.

Entitlement to a 10 percent evaluation for status post right 
ankle injury, from February 12, 1992, is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a compensable evaluation for status post left 
ankle injury, prior to February 12, 1992, is denied.

Entitlement to a 10 percent evaluation for status post left 
ankle injury, from February 12, 1992, is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a compensable evaluation for status post right 
inguinal herniorrhaphy is denied.

Entitlement to a compensable evaluation for status post left 
inguinal herniorrhaphy is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

